UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7409


THOMAS M. ACCARDI, SR.,

                     Plaintiff - Appellant,

              v.

CORRECTIONAL   OFFICER                 COLEY;        SERGEANT         BROUNSON;
LIEUTENANT WHEELER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:20-ct-03093-FL)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas M. Accardi, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas M. Accardi, Sr., appeals the district court’s order granting summary

judgment as to two defendants in his 42 U.S.C. § 1983 action, declining to enter default

judgment against a third defendant, and dismissing without prejudice Accardi’s § 1983

claims. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Accardi v. Coley, No. 5:20-ct-03093-FL

(E.D.N.C. Sept. 17, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2